Mr. Chief Justice Clarity delivered the opinion of the court: Claimant is in the employ of the State Auditor’s office. He is also an officer of the Illinois National Guard; that in the summer of 1925, while as such officer he attended the guard encampment at Camp Grant. On Sunday afternoon, August 23, 1925, claimant was ordered by a superior officer at Camp Grant to place-entries for the Roman race. The entries were placed, and while claimant was obeying his orders he was struck by an unmanageable horse ridden by another superior officer. The claimant was knocked down, sustaining injuries to his face and jaw. His upper jaw bone was broken and five teeth were knocked out at the time. His lower lip was cut and his entire face was bruised. He was taken to a hospital at Rockford, Illinois, where his injuries were dressed and treated, and as a result of the accident fourteen of the upper teeth and a portion of his jawbone were removed. In fact, it was shown by the testimony that he suffered a considerable length of time on account of this injury and that he is now using artificial teeth, although it is shown that his teeth were in fair condition before the accident occurred. There is no contradiction of hearing as to the extent of the injury or the manner of the accident, and it appearing to the court that this claimant suffered this accident while in a line of patriotic duty therefore, as a matter of equity and good conscience, an allowance is recommended. Therefore it is considered by the court that claimant be allowed $1000.00.